IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


KENNETH STAHL,                               :   No. 337 EAL 2020
                                             :
                   Petitioner                :
                                             :   Petition for Allowance of Appeal
                                             :   from the Order of the
             v.                              :   Commonwealth Court
                                             :
                                             :
WORKERS' COMPENSATION APPEAL                 :
BOARD (EAST HEMPFIELD TOWNSHIP),             :
                                             :
                   Respondent                :


                                     ORDER



PER CURIAM

     AND NOW, this 9th day of February, 2021, the Petition for Allowance of Appeal is

DENIED.